TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00062-CV



                                         In re William Wiese


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                              ORDER


PER CURIAM

                Relator William Wiese has filed a petition for writ of mandamus and an emergency

motion for temporary relief from temporary orders signed by the trial court on January 15, 2015,

requiring Wiese to pay $25,0000 in appellate attorney’s fees to counsel for the real party in interest

by 5:00 p.m. on February 2, 2015. See Tex. R. App. P. 52.8, 52.10. The January 15 temporary orders,

including the trial court’s award of interim attorney’s fees to the real party in interest, are related to

a suit affecting the parent-child relationship, the appeal of which is currently pending before this

Court. See Tex. Fam. Code § 109.001 (temporary orders during pendency of appeal).

                The Court grants relator’s emergency motion for temporary relief and hereby stays

the trial court’s January 15 temporary orders, including any requirement that Wiese pay for real

party in interest’s attorney’s fees on appeal, pending further order of this Court. See id. § 109.001(b).

In addition, we order the real party in interest to file a response to the petition for writ of mandamus

on or before February 13, 2015.

                It is so ordered January 30, 2015.
Before Chief Justice Rose, Justices Goodwin and Field




                                              2